Citation Nr: 1329473	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  03-25 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pelvic 
inflammatory disease and removal of the left fallopian tube.

2.  Entitlement to service connection for a gynecological 
disorder other than pelvic inflammatory disease and removal 
of the left fallopian tube, to include residuals of a 
hysterectomy.

3.  Entitlement to service connection for heart murmur.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

6.  Entitlement to service connection for degenerative joint 
disease of multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June 2001 and 
September 2010 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In August 2011 and April 2013, the Board remanded these 
matters for further development.

All issues save the issue of entitlement to service 
connection for pelvic inflammatory disease and removal of 
the left fallopian tube are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that pelvic 
inflammatory disease was initially diagnosed in service.

2.  Pelvic inflammatory disease was not noted on the 
entrance examination.

3.  There is no clear and unmistakable evidence that the 
initial infection of pelvic inflammatory disease occurred 
prior to active service, and the competent medical evidence 
shows that the initial infection of pelvic inflammatory 
disease occurred during active service.

4.  The competent medical evidence shows that during the 
appeal period since the Veteran filed her claim in April 
1999 she had had residuals of a removal of the left 
fallopian tube, which is a medical disability, and that a 
removal of the left fallopian tube was due to the in-service 
pelvic inflammatory disease.


CONCLUSION OF LAW

Pelvic inflammatory disease with a post-service residual 
removal of the left fallopian tube was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp 2012); 38 C.F.R. §§ 3.159, 3.301, 4.116, Diagnostic 
Code 7614 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the fully favorable 
decision below, a detailed explanation of how VA complied 
with the VCAA is unnecessary.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred or aggravated in service.  38 C.F.R. § 
3.303(a).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service."  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of a veteran's 
own willful misconduct.  38 U.S.C.A. §§ 105, 1110.  

The residuals of a venereal disease are not to be considered 
the result of willful misconduct.  Consideration of service 
connection for residuals of venereal disease as having been 
incurred in service requires that the initial infection must 
have occurred during active service.  38 C.F.R. § 3.301.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Fallopian tube disease, injury, or adhesions, including 
pelvic inflammatory disease, are ratable disabilities.  
38 C.F.R. § 4.116, Diagnostic Code 7614.

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (1997).  To be present as a current 
disability, the claimed condition must be present at the 
time of the claim for benefits, as opposed to sometime in 
the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).


Analysis

The Veteran's limited service treatment records show that in 
a May 1990 hospitalization a diagnostic laparoscopy revealed 
findings compatible with pelvic inflammatory disease.  The 
March 2009 VA gynecological-conditions examiner stated that 
pelvic inflammatory disease is a sexually transmitted 
disease.

Therefore, the first matter is whether the initial infection 
must have occurred during active service.  At the February 
1988 entrance examination, the Veteran denied having any 
history of venereal diseases.  The pelvic examination was 
normal, and no gynecological disorders were diagnosed.  
Therefore, the pelvic inflammatory disease was not noted on 
entrance into service and the appellant is entitled to the 
presumption of soundness as to the pelvic inflammatory 
disease.

The March 2009 VA examiner noted that sometime in early 1990 
the appellant noted recurrent problems of irregular 
bleeding, pelvic pain, and cramps.  That examiner opined 
that this symptomatology was most likely the onset of her 
pelvic inflammatory disease.  There is no other competent 
medical evidence showing that the Veteran had pelvic 
inflammatory disease prior to service.  There is no clear 
and unmistakable evidence that the initial infection of 
pelvic inflammatory disease occurred prior to active 
service, and the competent medical evidence shows that the 
initial infection of pelvic inflammatory disease occurred 
during active service.  Therefore, service connection is 
warranted for pelvic inflammatory disease, a ratable 
disability.

The remaining matter is whether the Veteran has had any 
other disorders secondary to the in-service pelvic 
inflammatory disease since she filed her claim in April 
1999.  In October 1994, the appellant underwent a partial 
left salpingectomy during treatment for an ectopic 
pregnancy.  She underwent a left fallopian tube cystectomy 
in June 2007 at which time she also underwent a total 
abdominal hysterectomy.  The March 2009 VA gynecological-
conditions examiner opined in his July 2012 VA examination 
report that the removal of the left fallopian tube that 
occurred in 1994 was a consequence or complication secondary 
to residuals of the pelvic inflammatory disease.  The 
competent medical evidence shows that during the appeal 
period since the Veteran filed her claim in April 1999 she 
had had residuals of a removal of the left fallopian tube in 
1994, which is a medical disability, and that that removal 
of the left fallopian tube was due to the pelvic 
inflammatory disease.  Thus, the grant of service connection 
will encompass the removal of the left fallopian tube as 
well.


ORDER

Entitlement to service connection for pelvic inflammatory 
disease and removal of the left fallopian tube is warranted.


REMAND

In the April 2013 remand, the Board directed the July 2012 
VA gynecological-conditions examiner to express an opinion 
as to whether it is at least as likely as not (50 percent or 
greater likelihood) that the symptomatology that resulted in 
the June 2007 hysterectomy, as well as the hysterectomy 
itself, was a residual of the in-service pregnancy 
problems/ectopic pregnancy or pelvic inflammatory disease, 
and to provide a complete rationale for any opinion 
expressed.  The examiner provided an opinion in a May 2013 
addendum to the July 2012 VA examination report but no 
rationale for his opinion.  Therefore, the AMC did not 
comply with the directives of the April 2013 remand, and 
another medical opinion is necessary.  Stegall v. West, 11 
Vet. App. 268 (1998).

The July 2012 VA gynecological-conditions examiner reported 
that the ovaries were not removed during the June 2007 
hysterectomy even though the operation report described the 
hysterectomy as being a total abdominal one.  The Veteran's 
service treatment records show that she had a right ovarian 
cyst in May 1990.  In October 1994, the diagnoses included 
bilateral ovarian cysts and extensive pelvic adhesions.   In 
his March 2009 VA examination report, this examiner noted 
that pelvic adhesions continued.  A medical opinion is 
necessary to determine whether the Veteran has had or still 
has ovarian cysts since she filed her claim in 1999 and 
whether she had pelvic adhesion since she filed her claim in 
1999 and prior to the 2007 hysterectomy, and if so whether 
any of these disorders is related to the in-service 
pregnancy problems/ectopic pregnancy, right ovarian cyst, or 
pelvic inflammatory disease.  Moreover, the Veteran's right 
fallopian tube was removed during the October 1994 military 
dependent hospitalization.  There is no medical opinion 
addressing whether the removal of the right fallopian tube 
is related to the in-service pregnancy problems/ectopic 
pregnancy, right ovarian, cyst, or pelvic inflammatory 
disease.

In the April 2013 remand, the Board directed the AMC to 
return the claims file to the VA examiner who conducted the 
October 2012 VA heart disease examination for an opinion as 
to whether it is at least as likely as not (a 50 percent or 
greater probability) that any diagnosed heart murmur had its 
onset during active service or is in any way was 
etiologically related to the Veteran's military service.  In 
the October 2007 addendum to the July 2012 VA examination, 
the examiner did not address whether the current heart 
murmur is the same heart murmur as the one found in service.  
Consequently, the AMC did not comply with the directives of 
the April 2013 remand, and another medical opinion is 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has received medical treatment as a military 
dependent, and the AMC should ask her to identify any 
treatment as military dependent for her gynecological 
disorder and heart murmur and then attempt to obtain any 
identified records.

The March 2009 VA gynecological-conditions examination 
report shows that the Veteran had been receiving treatment 
at a VA medical facility in Orlando, Florida.  The RO 
obtained all records from any facility in Orlando, Florida 
from 1996 to March 2000 and from November 2004 to May 2009.  
The AMC should obtain all records from all current and 
former VA medical facilities - the Orlando VA Outpatient 
Clinic, the Lakemont Campus, and the Orlando VA Medical 
Center - from March 2000 to November 2004 and from May 2009 
to the present.

The AMC last asked the Veteran to identify treatment for her 
gynecological disorder and heart murmur in April 2012 and 
should now afford her another opportunity to identify any 
treatment.

Finally, in the August 2011 remand, the Board directed the 
AMC to issue to the Veteran a statement of the case as to 
his claims of service connection for irritable bowel 
syndrome, peripheral neuropathy, and degenerative joint 
disease.  Although the Board did not address this in the 
April 2013 remand, the AMC has not issued a statement of the 
case on those issues.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); 38 C.F.R. § 19.26.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to 
identify all treatment for her 
gynecological disorder and heart murmur.  
Regardless of her response, the AMC should 
obtain all records from all current and 
former VA medical facilities - the Orlando 
VA Outpatient Clinic, the Lakemont Campus, 
and the Orlando VA Medical Center - from 
March 2000 to November 2004 and from May 
2009 to the present.

2.  The AMC should ask the Veteran to 
identify the times and locations of any 
treatment as a military dependent for her 
gynecological disorder and heart murmur.  
If the appellant identifies any treatment 
besides the October 1994 hospitalization 
at Camp Lejeune, North Carolina, the AMC 
should contact the service department and 
obtain any identified military dependent 
records.   The Board notes that the 
Veteran's current surname, which was her 
surname on discharge, was not her surname 
when she filed her claim in April 1999 and 
that her military dependent records may be 
under a surname other than her current 
one.

3.  Thereafter, after obtaining any 
additional records to the extent possible, 
the AMC should obtain an opinion by the VA 
gynecologist who performed the March 2009 
and July 2012 examiner.  If that examiner 
is unavailable, the requisite medical 
opinion should be obtained from another 
appropriately qualified clinician.

The examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the symptomatology which resulted in the 
June 2007 hysterectomy, as well as the 
hysterectomy itself, was a residual of the 
in-service pregnancy problems/ectopic 
pregnancy, right ovarian, cyst, or pelvic 
inflammatory disease.  The Board notes 
that service connection is in effect for 
pelvic inflammatory disease and removal of 
the left fallopian tube.  

The examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran has had or still has ovarian 
cysts since she filed her claim in April 
1999; whether at least as likely as not 
(50 percent or greater likelihood) that 
she had pelvic adhesion since she filed 
her claim in April 1999 and prior to the 
2007 hysterectomy; and if she has or has 
had any of disorders since April 1999 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any of these disorders is related to the 
in-service pregnancy problems/ectopic 
pregnancy, right ovarian cyst, or pelvic 
inflammatory disease.

A complete rationale for any opinion 
expressed must be provided.

4.  After obtaining any additional records 
to the extent possible, the AMC should 
obtain an opinion by the July 2012 
examiner.  If that examiner is 
unavailable, the requisite medical opinion 
should be obtained from another 
appropriately qualified clinician.

The examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's currently diagnosed heart 
murmur is the same heart murmur noted in 
May 1990 or otherwise related to that 
heart murmur noted in May 1990, and if so 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran has any current heart 
disability as a result of the current 
heart murmur.

A complete rationale for any opinion 
expressed must be provided.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, such as a complete 
rationale for any opinion not being 
provided, undertake corrective action 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After the above development is 
completed and any other development that 
may be warranted, the RO/AMC must 
readjudicate the claims.  If any benefit 
sought is not granted, the Veteran and her 
representative must be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

7.  The RO/AMC should also issue to the 
Veteran a statement of the case as to her 
claims of service connection for irritable 
bowel syndrome, peripheral neuropathy, and 
degenerative joint disease of multiple 
joints, and advise her of the time period 
in which to perfect an appeal.  If and 
only if she perfects an appeal as to these 
matters, should the case be returned to 
the Board for further consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


